— Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about January 12, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of arson in the fourth and fifth degrees and criminal mischief in the fourth degree, and placed him on probation for a period of six months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. We have considered and rejected defendant’s argument concerning the statements he made to school officials (see Matter of Cy R., 43 AD3d 267 [1st Dept 2007], lv denied 9 NY3d 814 [2007], cert denied 552 US 1320 [2008]). Concur — Mazzarelli, J.E, Sweeny, Moskowitz, Renwick and Freedman, JJ.